Citation Nr: 0617525	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.

In March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
part of the record.

In July 2003 and March 2005, the Board remanded the appeal 
for further procedural and evidentiary development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Sarcoidosis was not manifested during the veteran's active 
duty or within one year after separation from service, and 
sarcoidosis is otherwise unrelated to such service.


CONCLUSION OF LAW

Sarcoidosis was not incurred or aggravated during service, 
and service connection may not be presumed.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).



Veterans Claims Assistance Act of 2000

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In its remands in July 2003 and March 2005, the Board 
directed the RO to ensure VCAA compliance.  The RO then 
provided content-complying VCAA notice by letters, dated in 
October 2003 and March 2005.  The notice informed the veteran 
of the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.     

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on three of the five 
elements of a service connection claim). 

As to the remaining elements under Dingess, the VCAA notice 
did not include the criteria for rating the claimed 
disability or the effective date of the benefit if service 
connection were awarded.  Since the Board is denying the 
claim, any question as to the disability rating or the 
effective dated is rendered moot and any defect with respect 
to the notice required under Dingess at 19 Vet. App. 473 has 
not prejudiced the veteran's claim.

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issue at a hearing.  For these 
reasons, the veteran has not been prejudiced by late timing 
of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Board has remanded this case 
twice and the RO has assisted the veteran in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the veteran.  The 
veteran has been afforded a VA examination and the VA has 
obtained a medical opinion regarding the etiology of the 
veteran's disability.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist under the 
VCAA has been fulfilled. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a chronic disease, 
such as sarcoidosis, when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309. 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  And the nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Analysis 

The veteran's service medical records show that he complained 
of shortness of breath and chest pains during both his 
entrance and discharge examinations.  X-rays of the chest on 
both occasions were normal.  In July 1965, a sebaceous cyst 
was removed from behind the right ear.  At the time, there 
was also a cystic scrotal mass, which was not treated.  On 
separation examination, the veteran reported a history of a 
tumor, growth, or cyst.  The examiner noted that a sebaceous 
cyst had been removed from behind the right ear.  The 
examination of the skin and genitourinary system was normal. 

After service, the record shows that the veteran currently 
suffers from sarcoidosis, which was diagnosed in 1979 with 
history dating to 1975.  

The only competent medical evidence of record which addresses 
the etiology of the veteran's sarcoidosis is the VA medical 
opinion, which was obtained in March 2005.  In the opinion, 
the VA physician reported that he had reviewed the veteran's 
file, noting the respiratory complaints, normal chest x-rays, 
sebaceous cyst on the ear and cystic scrotal mass during 
service.  The physician expressed the opinion that the 
veteran's current sarcoidosis was unrelated to his period of 
active duty.  The physician explained that although skin 
lesions can occur in sarcoid, the lesions are not of the type 
described as a sebaceous cyst or a cystic scrotal mass, and 
that when the lesions are subcutaneous, it is generally 
almost always in the setting of much more extensive and 
obvious pulmonary disease and certainly there would not be a 
normal chest x-ray in that situation.  The physician also 
stated that the weight of the 


medical evidence supports the finding that the veteran's 
sarcoid was not present during his military service.  The 
examiner stated that in his opinion the veteran did not have 
the onset of sarcoidosis while in military service.  

The veteran has submitted a medical article pertaining to 
multiple genital indurated papules and nodules as rare 
manifestations of sarcoidosis as evidence of a link between 
the scrotal cystic mass noted in service and sacroidosis.  
The article, standing alone, does not satisfy the nexus 
element of service connection, that is, the relationship 
between sarcoidois and a scrotal cystic mass because the 
article does not address the likelihood that an individual 
who had a scrotal cystic mass would later be found to have 
sarcoidosis, which are the specific facts in the veteran's 
case. 

To the extent that the veteran in his statements and 
testimony associates shortness of breath and skin lesions 
other than the sebaceous cyst and the scrotal cyst, which he 
did not report, with sarcoidosis, where as here the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim.  As the veteran is a lay person, he is not 
competent to offer a medical opinion as to manifestations of 
sarcoidosis, and his statements and testimony do not 
constitute medical evidence to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In light of the medical evidence of record that shows that 
sarcoidosis was not shown to be present during service as a 
chronic condition, as sarcoidosis was initially diagnosed in 
1979 with a history dating to 1975, in each instance well 
beyond the one-year presumptive period, and as there is a 
medical opinion to the effect that sarcoidosis, diagnosed 
after service, is not etiologically related to service, and 
in the absence of continuity of symptomatology, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 






ORDER

Service connection for sarcoidosis is denied.





____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


